Eisn, C. J.
Under tlie allegations of the petition tlie action could not be maintained without an administrator of the estate involved being made a party defendant. See McNair v. Brown, 139 Ga. 71 (76 S. E. 575). .Judgment affirmed.

All the Justiees concur.

Defendants demurred to the petition, on the ground that the suit could not proceed without an administrator of the estate of John B. Parker being a party, and that the action could be maintained only against such an administrator, and not against the heirs. The demurrer was sustained on the ground that an administrator of the estate was a necessary party. In the judgment sustaining the demurrer the judge stated that the prayer for the appointment of an administrator was not insisted upon. Petitioner excepted.
James A. Dixon and Overstreet & Overstreet, for plaintiff.
(?. O. Delete and Phillips & Abbot, for defendants.